IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MICHAEL BELL,                           : No. 79 WM 2014
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
NANCY A. GIROUX,                        :
SUPERINTENDENT, SCI ALBION AND          :
DISTRICT ATTORNEY'S OFFICE OF           :
ERIE COUNTY, PENNSYLVANIA,              :
                                        :
                   Respondents          :


                                     ORDER


PER CURIAM


     AND NOW, this 24th day of November, 2014, the Petition for Extraordinary Relief

is DENIED.